 322DECISIONS OF NATIONALLABOR RELATIONS BOARD-Neva Schooley, and D. W. Wilson, and within ten (10) days from thedate of this Direction, open and count the ballots of Dorothy H. Davis,E. L. Dorris, Mildred Ragsdale, Beulah P. Specht,Bernard Stolzman,Joseph M. Lee, R. W. Johnson, Harry Brown, Margaret P. Burrows,Ona C. Roll, Shirley H. Wade, J. E. Field (Fields), Raymond E.Kennedy, Irma Lockhart, J. McClurkin, M. M. Reid, C. A. Wilner(Willner),Kathryn Wilson, Nellie L. Wilson, Lena Irene Shipp,A. M. Sbabo, Lillie Anderson, Sarah (S. D.) Barton, M. A. Blanken-ship, Elizabeth M. Brinker, Delma (Delya) L. Clemmons, Julia Cloud,Mary S. Glover, Josephine Beam Keller, P. F. McDaniel, and W. S.\Tores, and thereafter prepare and cause to be served upon the partiesa ,Supplemental Tally of Ballots, including the count of said chal-lenged ballots.MATHEWSLUMBER COMPANY,INC.andUNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL.Case No. 20-CA-354.September 24,1951Decision and OrderOn April 13,1951, Trial Examiner Robert L. Piper issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and'take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended the dismissal ofthose allegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following addition and modification :1.We reject the Respondent's contention that McDade was a sup-ervisory employee within the meaning of Section 2 (11) of the Actand that for 'this reason the Respondent's failure to rehire McDadeduring the 1950 season was not a violation of the Act.McDade wasIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Houston, Reynolds,and Murdock].96 NLRB No.52. MATHEWS LUMBER COMPANY, INC.323the operator of the planing machine in the lumbermill, and wasassistedby one employee, Purdy, who fed lumberinto the planer.McDade'sduties consisted in starting the planer,oiling it, andchanging or setting up the knives.He also directed Purdy in hiswork andsometimeshelped Purdy to feed the planer. Such direc-tions,however, were of purely routine nature.McDade was paidon an hourlybasis.Although it was McDade who hired Purdy asfeeder, he did so after he had obtained specificpermission fromMathews.Nor does it appear that McDade had the authority tomake any effective recommendation with respect to the change inPurdy's status.We find that McDade's relationship to Purdy wasthat of a skilled craftsman to hisless experiencedhelper and there-foreMcDade is not a supervisory employee within the meaning ofthe Act.(Chase Candy Company,88 NLRB 27;American FinishingCompany,86 NLRB 412.)2.The Trial Examiner found that the Respondent discriminatorilyfailed and refused to recallKaphalos on and after March 20, 1950, inviolation of Section8 (a) (3) ofthe Act.We do not agree.The Trial Examiner's conclusion is based upon his subsidiary find-ing that Kaphalos was a good grader andin accordancewith theRespondent's practice would have been recalled at the beginning ofthe 1950 season without an application for reemployment .2We are,however, not satisfied that this finding is supported by a preponder-ance of the evidence. In support of its contention thatKaphalos wasnot recalled in 1950 because he proved to be unsatisfactoryas a graderin 1949, the Respondent adduced at the hearing the inspection reportsby the Western Pine Association for the months of October andNovember 1949.The October report shows that about 34 percent ofthe lumber graded by Kaphalos was not graded in accordance withthe rules of the association, while thesamereport showed that anothergrader, Pruitt, made a much better showing.This reportalso con-tains the following note by the inspector : "Considerabletime wasspent coaching Kaphalos on W. P. A. rules."Kaphalos admittedthat the inspector coached him on how to grade lumber, but only "alittle bit, but not much," and further testified that the inspector toldhim "you are o. k." and "you know your lumber right, but you geta littlenervous:"Although the November report showedsome im-provement in Kaphalos' grading, it is significant that 10.4 percent ofzKaphalos never applied for reemployment during 1950 season because he heard thatthe Respondent would not recall the union men.However,Union Representative WilliamsInformed the Respondent as early as January 25, 1950, that he had conferred with the laid-off men and that all of them were ready and willing to go to work for the Respondent. 324DECISIONS OF `NATIONAL LABOR RELATIONS BOARDthe lumber graded by Kaphalos was graded either above or belowgrade as compared to a figure of 1.4 percent by grader Pruitt .3Nor do we regard the testimony of McDade and Rata, set forth inthe Intermediate Report, as sufficient to overcome the unfavorableinference as to Kaphalos' ability as grader arising from these reports.Planer McDade's testimony that Kaphalos was a good grader is theopinion of a fellow employee who was engaged on a different opera-tion.McDade furthermore admitted that, having acquired his ex-perience in the lumber industry in Arkansas, he was not too familiarwith the rules of the Western Pine Association, under which thegrading of the Respondent's lumber was done. Rata, who was super-intendent of another lumber company which subsequently employedKaphalos, testified that Kaphalos was an "efficient" worker.Rata,however, stated that his company does not have much grading to doand that Kaphalos spends only one-sixth of his time as a grader.Although the matter is not free from doubt, we are not convincedon the record as a whole that there is a preponderance of evidence toshow that the Respondent failed to recall Kaphalos at the beginningof the 1950 season because of his union membership rather than be-cause of his record as a grader in 1949.Accordingly, we shall dismissthe complaint as to him.OrderUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Mathews LumberCompany, Inc., Fresno, California, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpen-ters and Joiners of America, AFL, or any other labor organization ofits employees, by discharging, laying off, or failing to recall employeesor in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of employment.(b) Interrogating its employees about their union affiliation andactivities;warning its employees to refrain from such activities;threatening its employees with the layoff and subsequent reemploy-ment of only nonunion men, or with a permanent shutdown of theplant if they joined the Union; conditioning employment upon the8Kaphalos testified that Superintendent Thompson instructed him to grade 15 to 20percent of the lumber higher than required by the western Pine Association rules. Thistestimony, however, does not furnish a satisfactory explanation for Kaphalos' poor showing.Kaphalos admitted that he did not follow Thompson's instructions to grade higher.Indeed,the inspection reports indicate that Kaphalos had a tendency to grade lumber lower, ratherthan higher, than the rules required. ^MATHE,WS LUMBER COMPANY, INC.325abandoning of all union activities and warning that union activitieswere being kept under surveillance by the Respondent; increasingwages of its employees in order to discourage their union activities ;requiring applicants for employment to disclose the name of any labororganization to which they may belong.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor assist United Brotherhood of Carpenters and Joiners of America,AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aid orprotection, and to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the act :(a)Offer to A. L. Smith, Crow, Johnson, McDade, Purdy, Tillis,and Murdock immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them and Daugherty, Lowe,and Ross whole in the manner set forth in "The remedy" section of theIntermediate Report.(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, personnel records and reports, and all other records necessaryto determine the amount of back pay due.(c)Post at its yard at Fresno, California, copies of the notice at-tached hereto marked "Appendix A.4 Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by Respondent's representative, be posted byRespondent upon receipt thereof and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twentieth, Region inwriting within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated the Act otherwise than as found herein,be, and it hereby is, dismissed.4In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order,"the words"A Decree ofthe United States Court of Appeals Enforcing."974176-52-vol. 96-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Orders of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify ourtemployees that:WE WILL NOTdiscourage membershipinUNITED BROTHER-HOODOF CARPENTERS AND JOINERS OF AMERICA,AFL, or any otherlabor organization of our employees, by discharging, laying off,or refusing to recall any of our employees or by discriminatingin any other manner in regard to their hire and tenure of employ-ment, or any term or condition of employment.WE WILL NOT interrogate our employees about their union affili-ation and activities; warn them to refrain from such activities;threaten them with the layoff and subsequent reemployment ofonly nonunion men, or with a permanent shutdown of the plantif they joined the union; condition their employment upon theabandoning of all union activities and warn them that their unionactivitieswere being kept under surveillance; increase wagesof our employees in order to discourage their union activities ;require applicants for employment to disclose the names of anylabororganizationsto which they may belong; or in any othermanner interfere with, restrain, or coerce our employees in theexerciseof their right to self-organization, to form labor organ-izations,to join orassistUNITED BROTHERHOODOF CARPENTERSAND JOINERS OF AMERICA, AFL, or any other labororganization,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrainfrom any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer to A. L. Smith, Dewey Crow, Harry Johnson,B. M. McDade, Richard Purdy,EllisTillis, and John Murdockimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them andDavid Daugherty, Robert Lowe, and WillisRosswhole for anylossof pay sufferedas a resultof the discrimination.All our employeesare freeto become or remain or to refrain frombecoming or remainingmembers of the above-named union, or anyother labororganization, except to the extent that such right may be MATHEWS LUMBER COMPANY,INC.327affected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized in Section 8 (a) (3)of theAct.We willnot discriminate in regard to hire or tenureof employment or any term or condition of employment because ofmembership in or activity on behalf of any such labor organization.MATIIEws LUMBER COMPANY, INC.,Employer.By ----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by United Brotherhood ofCarpenters and Joiners of America, AFL (hereinafter called the Union), theGeneral Counsel of the National Labor Relations Board (hereinafter calledthe Board), by the Regional Director for the Twentieth Region, San Francisco,California, issued a complaint datedJuly5,1950, against Mathews LumberCompany, Inc. (hereinafter called Respondent), alleging that Respondent hadengaged and was engaging in unfair labor practices affecting commerce withinthe meaning of Sections 8 (a) (1) and (3) and 2 (6) and (7) of the NationalLabor Relations Act, as amended (hereinafter called the Act), 61 Stat. 136.Copies of the complaint, notice of hearing, and the charges were duly served uponRespondent.With respect to unfair labor practices, the complaint as amended at the hear-ing alleged in substance that Respondent discriminated against 11 named em-ployees because of their union membership and activities, in violation of Section8 (a) (1) and (3) of the Act, and engaged in independent violations of Section8 (a)' (1) of the Act by specifically enumerated statements and conduct.Respondent in its duly filed answer as amended at the hearing admitted thejurisdictional facts alleged in the complaint but denied the commission of thealleged unfair labor practices.-Pursuant to notice a hearing was held at Fresno, California, from August17 to August 30, 1950, before Robert L. Piper, the undersigned duly designated'Trial Examiner.All parties were represented and participated in the hearingwhere full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues was afforded them.At the opening of the hearing, the General Counsel's motion to amend thecomplaint was granted, as was Respondent's motion to amend its answer.Re-spondent's motion for a bill of particulars was granted in certain respects, andcomplied with by the General Counsel.Respondent's motion to segregate theprospective witnesses was granted.Respondent's motion for a continuance of30 days was denied, Respondent previously having been granted a continuanceupon its motion to the said Regional Director.A 3-day continuance was grantedupon Respondent's alternative motion for a shorter continuance.Respondent'smotion to dismiss certain allegations of the complaint upon the ground that thefourth amended.charge was filed more than 6 months after their occurrence wasdenied. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the conclusion of the General Counsel's case-in-chief, Respondent's motionsto dismiss various allegations of the complaint were denied, except Respondent'smotion to dismiss the allegation that Thompson vilified, disparaged, and ex-pressed disapproval of the- Union, which was granted.Respondent's renewedmotion for a continuance was denied.At the conclusion of the hearing, the General Counsel's unopposed motion toconform the pleadings to the proof was granted.All parties waived oral argu-ment.Thereafter. pursuant to leave granted to all parties, Respondent fileda brief which has been considered.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a California corporation maintaining its principal office andlumberyard at Fresno, California, where it is engaged in the production and saleof lumber and lumber products.During 1949, Respondent purchased or use inits operations approximately $160,000 worth of materials outside the State ofCalifornia, and sold approximately $80,000 worth of its products outside the Stateof . California.Respondent admitted and stipulated these facts. I find thatRespondent is engaged in commerce within the meaning of the Act.'II. THE LABOR ORGANIZATION INVOLVEDThe Union is a, labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events-Respondent's operations consist of a sawmill in the mountains at Shaver Lake,California, and a yard at Fresno, California, where the green lumber is piled,(tried, sorted, planed, resawed, loaded, and distributed to Respondent's cus-tomers.The issues here concern only the employees and events at the Fresnoyard.On November 20, 1949, the Union through Williams, its internationalrepresentative, began its organizational campaign among Respondent's em-ployees by the distribution of a union pamphlet at the yard. On December 2,Williams distributed among the employees at the yard an open letter from theUnion, pointing out the advantages of joining and notifying them of a unionmeeting that evening at the Labor Temple in Fresno. The same day Respond-ent's officials began interrogating the employees about attending this meeting,and from then on a series of interrogations and threats concerning unionactivity occurred, which will be discussed more fully hereinafter.Excludingsupervisors, officials, and office personnel, Respondent had 26 employees in theyard at the time, and approximately half of them attended the union meeting.Most of those attending signed membership applications at the meeting, andwithin 8 to 10 days 16 of the 26 employees had joined the Union, as well as1 other employee who had voluntarily laid off employment shortly before theunion activity began.One of the 16 employed members voluntarily laid offemployment the day of the meeting, leaving 25 employees on the job of whom7..Iwere union members.-3StanisZausImplement and Hardware Company, Limited,91 NLRB 618. MATHEWS LUMBER COMPANY, INC.329On December 7 Williams and other union officials met with Arthur Mathews,Respondent'spresident and principal stockholder, and Bryant Mathews, hisbrother and an official of Respondent, and requested Respondent to recognizetheUnion as the bargaining representative of Respondent'semployees.Mathews z refused, explaining that it was a poor time because a seasonal shutdownwas imminent,there might be a turnover in the crew when operations reopenedin the spring,and although he would be glad to have that crew back, he didn'tknow whether he could use more than 25 or 30 percent of them after reopening.Williams offered to prove that the Union represented a majority and suggestedan interim recognition agreement to April 1,1950,to be reexamined in the lightof the employees then working. This was refused and Williams said the Unionwould file a petition for certification with the Board,which it did that day. Thesame dayWilliams senta formal written request for recognition to Respondent.On December 14 Respondent laid off 12 of its employees,and on December 16,3 more. Of the 15, all were members of the Union except 1, who was laid offtit his own request.Every employee involuntarily laid off by Respondent wasa member of the Union.Of the 10 remaining employees, only 1 was a unionmember, and the evidence indicatesthatRespondent was unaware of his mem-bership.Respondent's operations were normally seasonal in character, andwere usually accompanied by a shutdown during the wet winter months, whenthe weather prevented the sawmill from operating and the drying of greenlumber.Respondent had had a seasonal shutdown every previous winter except1947, when unusual weather permitted the continued operation of the sawmill.Although the saWVmill was shut down in November 1949, Respondent retained 10employees throughout the winter,which equalled the crew retained during thewinter of 1947 when the sawmill remained in operation.Not a single employeewho was not a member of the Union was involuntarily laid off during the winterof 1949 and 1950.On December 22 a meeting was held by officials of Respondent and the Unionand a representative of the Board concerning the possibility of a consent elec-tion.Mathews refused to consent to an election based upon any payroll priorto that time.Williams contended that the laid-off employees should be included,but Mathews refused to do so, contending that he intended to go out of theplaning mill business and reduce the crew, and therefore would not need asmany employees after reopening the sawmill.Mathews made no mention ofsuch plans on December 7 when Williams asked for recognition.However, Re-spondent continued to operate the planingmillthroughout 1950.Sometimeduring late December or early January,a petition was circulated among Re-spondent's employees by one or two of the employees,to the effect that thesigners were satisfied with their wages and working conditions.All of theemployees present at the time signed this petition except the one who was amember of the Union.On January 1, 1950, Respondent raised the wages of itslabor personnel to $1.371/2per hour, the same amount listed in the Union's openletter of December 2 to the employees as the minimum wage paid union mem-bers for the same work in the Fresno area. This raise was of course during theso-called shutdown period.The wages of Respondent's laborers had not beenincreased since July 1, 1947.On January 3 Mathews wrote the regional repre-sentative of the Board that Respondent did not expect to maintain an inventoryof over 4 million feet of lumber throughout 1950(less than half of the usualamount)and accordingly intended to employ only its present crew of 10 andrecall only 4 of those laid off in December.The 4 to be recalled were specificallynamed.,The letter made no mention of discontinuing the planer mill. The2 Unless otherwise indicated,Mathews refers to Arthur Mathews, Respondent's president. 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecord reveals that Respondent had 5 million feet of stumpage under contract 1rrJanuary, and increased this to 11 million by contracts negotiated in March andApril.Contrary to Respondent's predictions,a crew in excess of that employedat the time of the 1949 shutdown was employed during the spring of 1950. Therecord reveals that a number of these men were employed prior to any increasein the stumpage contracts,and were not employees named in the letter ofJanuary 3.Sometime in early January Respondent instituted an application-for-employ-ment form which called for,inter alia,the names of societies or organizationswith whichthe applicant was affiliated.All employees then employed andlaid-off employees who were later recalled,as well as new applicants,were re-quired to fill out such an application form.On January 23 Respondentraisedthe wages of Hopkins, the employee whowas most active in opposition to the Union, to $1.421/2 per hour.His workassignment apparently remained the same.The same day Respondent reem-ployed the one employee who voluntarily laid off on December 14, and who wasnot a member of the Union. On January 25, Williams,pursuant to Mathews'prior request,furnished him with a list of all Respondent's employees belongingto the Union, except the one still working, and advised Mathews that they wereall ready and willing to return to workas soonas work was available. On Janu-ary 27 Respondent recalled A. L. Smith, a union member and the son of the oneunion member who was not laid off. On February 2, Respondent employed anew man to operate the planer. This position had previously been held by oneof the laid-off union members.None of the men employed in January and Febru-ary was named in Respondent's letter of January 3.On February 15 the Board conducted a representation hearing pursuant tothe Union's petition,at which Mathews, among others, testified.During Marchand April,Respondent hired 24 men,9 of whom had been laid off and 15 ofwhom were new employees.Additional new employees were also hired in May,June, and- August.Six of the union members laid off in December were neverrecalled.On April 14,a meeting was held at Respondent's office among its officials,union officials,and a Board representative concerning a date for a representationelection and the details surrounding such an election, -including Respondent'sright to an observer.Shortlyafter this meeting,Mathews summoned Hopkinsand D. A. Pruitt, another employee who had not joined the Union and had notbeen laid off, to his office.Immediately after this meeting Hopkins and D. A.Pruitt engaged in a series of conversations with the other employees which willbe discussed hereinafter.On April 21,A. L. Smith was fired.The election was held on April 27. OnMay 5, Mathews wrote to the Board'sRegional Office that if the Board ruledagainst Respondent on the election, Respondent would not bargain with theUnion but would sell out or go out of business before doing so. On July 31,Johnson,another union member,was discharged.B. Interference,restraint,and coercionAside from its officers,Respondent's only supervisory personnel in the yardwere Thompson,its superintendent,and Tipton,his assistant.Both had thepower responsibility to direct the work, make assignments,and discipline em-ployees, and Thompson was in charge of the hiring and firing. In his absence,Tipton acted as superintendent.It is clear that both are supervisors withinthe meaningof Section 2 (11) of the Act. Tipton was present on November 20when the first union pamphlet was distributed.After first denying.that-he-had MATHEWS LUMBERCOMPANY,INC.331received one, on cross-examination he admitted that he had seen the pamphlet.He also admitted having seen the open letter of December 2, which invited theemployees to attend a union meeting that night. The same day he interrogatedseveral employees about their intentions concerning the meeting.He askedA. L. Smith, his father Andrew Smith, and McSwain if they were going to themeeting.A L. told him he might, Andrew said he was not. McSwain, one ofthe employees who did not join the Union, did not testify. Tipton denied this,but his denial was unconvincing, and I find that he made the -inquiries astestified.Shortly after the union meeting, Tipton was quite active in ascertain-ing who had attended and who had joined. Purdy testified that Tipton askedhim if he had gone, how many were there, and if Duckworth, one of the em-ployees, was there.Purdy told Tipton that he had attended and how many werethere.Tipton told Purdy that he didn't believe in unions, theyjust causedtrouble.McDade, who ran the planer, testified that after Tipton talked to Purdy,who assisted McDade, Tipton asked McDade about the Union.McDade repliedthat he was a member, was getting union scale, and that he didn't care whatthe other employees did about it.Tipton told McDade that the Union wouldcause trouble and that Mathews would shut down before he would "go union."Tipton denied these conversations also.McDade and Purdyimpressed me ascrediblewitnesses, and I find that the conversations took place as testified.Tipton also asked Crow if he had joined the Union, and when Crow said he had,asked him who was at the meeting. Tipton told Crow that the Union would dohim no good-it would just take his money and give him nothing. Tipton askedMurdock if he had joined the Union, and when Murdock said he hadnot, askedhim if he had signed a slip at the meeting.When Murdock said that he had,Tipton told him that then he had joined. Tipton asked Murdock who was atthe meeting, and when Murdock told him 5 or 6, asked Murdock why some ofthe others said 13 or 14 (which was approximately the correct number).Mur-dock replied that he didn't know why. Tiptonalsoasked Daugherty and John-son ifthey attended the meeting.Daugherty admitted that he had and Johnsonrefused to answer.Tipton asked A. L. Smith, Andrew Smith, and McSwaincollectively if they had attended the meeting, and the Smiths said they had not.A. L. Smith testified that Tipton then asked them to bear in mind that this wasnearly the time for the seasonal layoff and what would happen if Mathews laid offall of the employees and hired back nonunion men. A. L. and McSwainansweredthat they didn't know.Tipton denied all of the above conversations, but hisdenialwas unconvincing, in the face of the testimony of so many who impressedme asbeing credible witnesses.A preponderance of the credible evidence con-vincesme, and I find, that the conversations took place as testified.Thompsonalso sawthe open letter of the Union andwas awareof the or-ganizational meeting which took place December 2.On December 14 and 16,he laid off all of the employees who had joined the Union except Andrew Smith,who had told Tipton he was not going to join the Union and was not going toattend the meeting.A. L. Smith testified that on January 27, the day he wasrecalled to work, Thompson told him he could have his job back if he kept hisnoseclean, that Respondent was not going to have the Union take things overout there, and that if he wanted to work he should stay away from those people.Thompson then said that Respondent knew where it started, that McDade startedit,and asked A. L. if McDade wasn't the one who started the union activity.When A. L. replied that he didn't know, Thompson asked him, "Do you mean totellme that you haven't changed from the way you were?" A. L. replied thathe did notmeanthat, and told Thompson that he would stay away from thosepeopleThompson:.thcn 'told A. L: that Respondent"had someone--across town 332DECISIONS, OF NATIONAL LABOR RELATIONS BOARDwho was telling it who went to the union hall.He also told A. L. that A. L.had not received more money but had lost money by joining the Union, becausesince then Respondent had increased its wages.Thompson denied having anyconversation with A. L. that day other than assigning him to work.A. L. Smithimpressed me as an honest and credible witness, and I find that the conversa-tion took place as he testified.All of my conclusions as to credibility are forti-fied by the numerous inconsistent and contradictory statements made by Re-spondent's principal witnesses, including Tipton and Thompson, which will beconsidered in some detail hereinafter in connection with the alleged discrimina-tion in the layoff and recall of employees. In many instances, Respondent'switnesses contradicted their own statements, casting serious reflection uponany weight to be accorded their testimony. In others, their testimony contra-dicted or was inherently inconsistent with statements made by other witnessesfor Respondent.The above-found facts establish that Respondent, as alleged in the complaint,'interrogated its employees about their union activities, warned them to refrainfrom such activities under the threat of laying off all employees and recallingonly nonunion men, threatened to go out of business and shut down if theyjoined the Union, conditioned reemployment upon the abandonment of all unionactivities, and warned its employees that their union activities were being keptunder surveillance by Respondent. Interrogation concerning union activities isperse violative of the Act, and I so find. It is well established that threateningemployees with loss of employment unless they cease their union activities,threatening to shut down or go out of business if they join a union, and condi-tioning employment upon the abandonment of union activities constitute inter-ference, restraint, and coercion within the meaning of the Act and independentviolations of Section 8. (a) (1) thereof, and I so find.The complaint also al-leged that Respondent threatened to keep and did keep the union activitiesunder surveillance.The only proof offered of this allegation was the statementmade by Thompson to A. L. Smith that Respondent had somebody across towntelling it who attended the union meetings.There was no direct proof of anyacts of surveillance, nor any circumstantial proof other than the threat made byThompson. In the absence of any other proof, I am not satisfied that theGeneral Counsel has met the burden of proof necessary to establish that Re-spondent actually engaged in surveillance of the Union's activities.In any event,as has been pointed out by the Board, it makes little difference because a state-ment to employees by an employer that it is engaging in surveillance constitutesinterference, restraint, and coercion as much as the act itself, and I so find.Asthe Board has said, a statement indicating that Respondent is engaging in sur-veillance "is as intimidatory in character as surveillance itself." 8No finding of independent interference, restraint, and coercion is made uponTipton's statements that he was opposed to the Union, that it caused trouble,that it did no good, and that it took dues and gave nothing in return, as separateand distinguished from his other statements, because these statements clearlywere expressions of opinion unaccompanied by threat of reprisal or force orpromise of benefit, and as such are protected free speech within the meaning ofSection 8 (c) of the Act.In addition to the acts of interference, restraint, and coercion heretofore found,itwas.undisputed in the record that on January 1, 1950, Respondentincreasedthe wages of its labor personnel, and during the same month, instituted an appli-cation-for-employment form which required the disclosureof societies and organ-8S.W. Evan h Son,81 NLRB 161;Hgrold W. BakerCo., 71 NLRB44,;Hilltop BakingCompany,93 NLRB 694. MATHEWS LUMBER COMPANY, INC.333izations to which the employees belonged.Respondent required all employeesthen employed or subsequently hired to execute such an application. Such arequirement is in effect the same as interrogation concerning union membership.As such it isper seinterference, restraint, and coercion, and I so find.The circumstances surrounding the increase in pay clearly indicate that itspurpose was to discourage the union activity.Respondent had not given a wageincrease since July 1, 1947.Yet, approximately 2 weeks after laying off all butone of the union members, during a slack period when according to its own wit-nesses it had little work, and was anticipating a substantial curtailment in futureoperations, Respondent raised the wages of its remaining laborers to the samefigurewhich the Union had publicized among Respondent's employees as theminimum union scale for that work in the Fresno area. Coupled with the layoffof substantially all of the union members, the effect of such an action upon theemployees' attempts to organize is self-evident. In addition, although Respondenthad been requested to recognize the Union as the representaive of its employees,it gave the Union no notice of the raise. Thompson's statement to A. L. Smiththat he had not received more money by joining the Union but had lost moneybecause Respondent was now paying more illustrates the objective behind Re-spondent's action.It is of course well established that an increase in wagesfor the purpose of discouraging union activity constitutes interference, restraint,and coercion.The preponderance of credible evidence convinces me, and I find,that Respondent increased its wages in order to discourage union activity,thereby interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteedby the Act.In addition to the above-found acts of interference, restraint, and coercion byRespondent's officials and supervisors, the complaint, as amended by the bill ofparticulars, also alleged various acts of interference, restraint, and coercion byseveral nonsupervisory employees of Respondent.These employees were Hop-kins, D. A. Pruitt, and Hart. Their jobs were, respectively, feeder, grader, andtallyman, none of which were supervisory positions within the meaning of the Act.It would be necessary, therefore, for the General Counsel to establish either thatthese employees were agents of Respondent, that they were authorized to so act,that the alleged conduct was ratified or acquiesced in by Respondent, or that theother employees had just cause for believing that they were acting for Re-spondent.An examination of the Board and court cases reveals that one of theseelements must be present in order to hold Respondent responsible for the conductof rank-and-file employees.A great deal of evidence was offered by the General Counsel concerning theactivities of these employees and also touching upon some of the elementsnecessary to establish Respondent's responsibility therefor.By far the mostactive antagonist of the Union was Hopkins, a laborer whose job consisted offeeding lumber onto Respondent's rough lumber sorting chain. From the outsetof the union activity, he engaged in active opposition to the Union.Most of itconsisted of interrogation, threats, and warnings similar to the conduct of Tiptonand Thompson.He asked various employees if they had attended the meetingor joined the Union, warned them against joining, told them Mathews might shutdown if they joined, told them not to join until Mathews gave his approval, aidedin the circulation among the employees after the layoff of a petition stating thatthey were satisfied with their wages and working conditions, warned employeesafter the layoff that they would not be recalled or would also be let go unlessthey abandoned the Union, called the pay raise to their attention and pointedout the futility of remaining in the Union, and advised them not to join the Union 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause it would discriminate against colored help.Most ofRespondent's labor-ers, including Hopkins, were Negroes.However, with the exception of the inci-dents occurring on April 14, which will be discussed subsequently, there is nodirect evidence that Hopkins was authorized to so act, or that his conduct wasratified or acquiesced in by Respondent, or that the employees had just causefor believing him to be acting for Respondent.Hopkinswas a mostevasive andunreliable witness.The recordcontains numerous instancesof direct contradic-tions in his testimony, in each case only one of which could be true. Certainlythere is considerablesuspicionraised by the record that Hopkins was acting forRespondent on other occasions than April 14, but suspicion cannot take the placeof probative evidence.The record reveals that Hopkins had access to the list of union members sentto Respondent by Williams.Hopkins explained this by saying he saw the liston Mathew's desk while cleaning his office.Hopkins did extra janitor work forRespondent on week ends and after hours, for which he received additionalpay.He alone received an additional pay raise in January, after the generalpay raise, and this was not explained by Respondent. After interrogating em-ployees about joining the Union, he accused many of them of lying to him,because he had seen the list and knew who belonged. Such conduct would seemto evidence undue concern upon the part of a rank-and-file employee.However,there was evidence that he had a personal conviction against unionism, basedupon an experience he had once had when a strike at another company causedhim to lose considerable pay.He urged employees to sign the petition.He toldseveral employees he was in a position to find out things they could not.Hetold A. L. Smith that he had intended to tell A. L. something that would helphim, but that it was too late after A. L. admitted that he had joined the Union.He also told A. L. after he was recalled to work in January that the employeeswho joined the Union were no longer on the job, and that there were a number ofemployees who expected to be recalled who were not going to be. All of theseitems of proof raise a strong suspicion that Hopkins was acting for Respondent,but fall short of substantial proof.Hopkins and Respondent's officials deniedthat he was acting for Respondent, or that Respondent was aware of or ac-'quiesced in such activities. I am convinced and find that the General Counselhas not sustained the burden of proof in establishing Respondent's responsibilityfor Hopkins' conduct aside from the activities of April 14.In anyevent, Re-spondent's supervisors engaged in the same type of conduct, and therecommendedorder would not be broadened by responsibility for Hopkins' activities.Thesame conclusions are applicable to the activities of Hart and Pruitt.Hartconceived and distributed the petition,with Hopkins'help.Hart said that hedelivered it to Mathews after it was signed. Andrew Smith, the only unionmember remaining after the layoff, refused tosignit but theother employees did.The petition said that the signers were satisfied with theirwages andworkingconditions.Thereis noevidence that Respondentwas in any way responsiblefor it, other than the general suspicion attached to Hopkins' activities whichhas alreadybeen discussed.There is no evidence of anydisparate treatmentby Respondent of the circulation of union literature,and, in fact,the recordreveals the circulation by the Union of both the pamphlet on November 20 andthe open letter on December 2 without any interferencefrom Respondent. Itis establishedthat the circulationof an antiunionpetitiondoes not constituteinterference, restraint,and coercion,where the employerdoes not encourageor participatein the formationor circulation thereof, and where there is no MATHEWS LUMBER COMPANY, INC.335evidence of disparate treatment of prounion solicitations.`Thereis no evidencein the record that Respondent was responsible for oracquiescedin any conductengagedin by Hart or Pruitt, or evidence that would justifythe employees inbelieving that they were acting for Respondent, except, with respect to Pruitt,the incidents of April 14.Both Hopkins and Hart made statements to theemployees to the effect that their conduct was authorized or acquiesced in by"higher authorities," inferring that it would be best to heed theirwarnings.However, it is a firm principle of evidence that agency or authorization cannotbe proved by the admissions or statements of the alleged agent.To holdotherwise would be to ignore the principles underlying the hearsay rule.However, the conduct of Hopkins and Pruitt on April 14 is subject to a con-trary conclusion than that heretofore reached as to their other activities, becauseof the proof surrounding the incidents of that day.A meeting concerning therepresentation election had been held in Mathews' office, attended by him, otherrepresentatives of Respondent,unionofficials, and a Board representative.Math-ews was informed that Respondent had the right to an observer at the election,and after he had suggested Tipton, that the observer should be one of the non-supervisory employees.The full meeting broke up about 11: 30 a. in., but appar-ently after that Mathews continued to meet with the Board's representative andAufderheide, Respondent's labor relations counselor, and subsequently with Auf-derheide alone.The employees in the yard had from noon to 1 p. in. for lunch, and most of thelaborers ate lunch together upon a table set up in the yard near the drinkingfountain.About 12: 30 p. in. Tiptoncameup to them and informed Pruitt andHopkins that Mathews wanted them in his office. This was heard and observedby many of the crew, and was naturally a matter of interest because such a thinghad never happened before. There is some dispute in the record whether Pruittand Hopkins went in together.Most of the witnesses thought Pruitt precededHopkins, but in any event, all agreed that they were in the office together, exceptPruitt,who could not remember that Hopkins was there.However, Mathewsand Hopkins both so testified as did numerous witnesses for the General Counsel.According to most of the employees who testified, Pruitt and Hopkins returnedto the yard together shortly before 1 p. in.Mathews testified that he dismissedHopkins first and continued to talk to Pruitt for some time thereafter. This ofcourse conflicts with the evidence that they returned to the yard at the same time.Hopkins, whose testimony is replete with contradictions, said that he was in theoffice only about 5 minutes, but the evidence of a substantial number of the em-ployees shows that he must have been in the office around 25 minutes. Pruitt saidthat Aufderheide was there also, but neither Mathews, Hopkins, nor Aufderheideso testified.According to Mathews, he called the two men in because he wantedto choose one of them as the observer for Respondent in the coming election.Both Hopkins and Pruitt said that Mathews made no mention of either of thembeing an observer.Pruitt merely said that Mathews told him there was goingto be an election, and never said anything about him being an observer.Hopkinssaid that Mathews said there was going to be an election, and told Hopkins thathe, Mathews, had no objection to Hopkins joining the Union. Clearly this latterremark was extraneous to the alleged subject of conversation, and Mathews made4 TennesseeCoach Co.,84 NLRB 703;Louisville ShirtCo., 69 NLRB 145;of.Editorial"El Impartial"Inc.,92 NLRB 1795, where the Board said : "In finding interference, re-straint,and coercion by the petition repudiating the Union,we base our findingsolelyonRespondent'sdisparate treatmentof prounion and antiunion solicitation,and theactiveefforts of Respondentthrough Diaz and Burgos to secure signatures for the petition."[Emphasis supplied ] 336DECISIONSOF NATIONALLABOR RELATIONS BOARDno mention of it in his testimony. On the other hand,Mathews said that he toldHopkins upon his inquiry that he did not have to join the Union.Mathews saidthat after he dismissed Hopkins he went into detail with Pruitt about the electionand how Pruitt would represent Respondent,which of course is contrary to whatPruitt said.Hopkins' testimony about this -meeting was extremely confused andcontradictory.His written statement,given to a Board representative prior tothe hearing and signed by Hopkins,was received in evidence.He testified severaltimes that the statement was true and correct, yet testified to many facts directlyopposite to the statement,both concerning this meeting and other incidents.After testifying positively that Mathews did not tell him when the election wouldbe, and that he knew the date because a notice of it was already posted (whichwas obviously impossible because the date was agreed upon at the full meetingthat day), when confronted with his written statement to the contrary, hechanged his testimony and said that if Mathews told him the date of the election,he could not remember it. After avoiding the General Counsel's questions con-cerning what happened in the office, Hopkins made, an extraordinary reply tomy question concerning the purpose of his meeting with Mathews.Hopkins saidto me : "I ain't supposed to tell you what for.He called me in for my own per-sonal business."It is apparent that even Respondent's witnesses are not in ac-cord concerning what happened in the office.In any event,about 5 minutes before 1 p. m. Hopkins and Pruitt returned tothe yard.Hopkins immediately called aside and started talking to Russell, oneof the laborers.According to Russell,Hopkins said that there would be anelection April 27, and that, although he would not tell Russell who told him,he got it from responsible authorities that Russell should not have anythingto do with the Union.While Hopkins was talking to Russell the whistle blew,signalling the termination of the noon hour and the beginning of work.Ac-cording to numerous witnesses,Hopkins continued to talk to Russell and ignoredthe whistle,although the sorting chain was in order and lumber was ready forsorting.All of the witnesses,including Hopkins, agreed that he was a veryprompt starter and that it was unheard of for him to ignore the starting signal.Russell said Hopkins kept on talking even though Russell told Hopkins theyshould go to work. A number of the employees testified that Tipton was standingclose by and did nothing,even though the chain was not operating and its entirecrew was idle.A. L. Smith testified that Tipton was close enough to hear whatRussell and Hopkins were saying.During the course of the afternoon Hopkinscontinued to stop the chain and talk against the Union to individual employees.This was also without precedent,and was observed without comment by Tipton.Greenwood,one of the crew on Hopkins'chain, saw all of this and was calledover by Hopkins after Russell.Hopkins told Greenwood he wanted to talkto him about the Union,and that Greenwood had deceived him about joining.He told Greenwood he had asked Greenwood not to join, and told him it wouldbe best if he did not.He told Greenwood it would cost him too much to belong,and asked him if the Union ever sent any colored men to union jobs in Fresno.He told Greenwood the election was going to be April 27, and asked him how hewas going to vote.When Greenwood refused to tell him, Hopkins said thatifGreenwood voted for the Union,Mathews did not want it and might shutdown the plant.Hopkins asked Greenwood to vote against the Union.None ofthe employees -knew before this time when the election would be heldGreen-wood said Hopkins stopped the chain several more times that afternoon to talkto others.Each time Tipton was within observing distance and made no pro-test.During these periods when the chain was stopped Pruitt was doing thesame thing-contacting employees_individually and campaigning against thbUnion. MATHEWS LUMBER COMPANY, INC.337During the afternoon Hopkins also talked to Andrew Smith,who was workingelsewhere in the yard and had come up to the water shed near the chain toget a drink.Hopkins came over and straddled the door of the shed while Smithwas inside.Smith asked Hopkins to let him out,and Hopkins said he wantedto talk to Smith.Hopkins told him that if he had not joined the Union notto do so, thatHopkins hadnever told him anything wrong, and that Mathewssaid he would shut down or sell out if the employees joined the Union. Smithagain asked to be let out,saying thatthey had toget to work,and Hopkinstold him they could stop the chain a half houror anhour and nothing wouldhe said.Smith,an older hand than Hopkins, testifiedthathe was so amazedby this conductthathe thought Hopkins was out of his mind, and that sucha thing(deliberately not working)had never happened before or since. Smithalso saw the chain stopped several more times,when it was not broken andlumber was available.Both Duckworth and Daugherty said that Hopkins con-tinued to talk to Russell for some time after the whistle blew, with lumber:availableand the chain in working order. That evening,on the way home in-a car with Savage, Macklin,and A. L. Smith, Hopkins asked Daugherty if hethought he would have a job there if Respondent operated for the next 5 years.After telling Daugherty that if the Union got in Mathews would sell out andthat the Union would not dispatch any colored help to jobs from its hall, andafter asking him to promise to vote against the Union,Hopkins told DaughertythatHopkins would not say who told him these things, but that it came fromhigher authority and he was telling Daugherty for his own good.Hopkinsalternately denied and admitted all of these conversations.His testimonyseemed to vary depending upon the questioner.A careful analysis of the recordreveals that at least twice,he both denied and admitted talking to the menthat afternoon after the meeting.Afterdenying that he had told them thatMathews might shut down if they joined the Union,he subsequently admittedit.He also so stated in his written statement.He flatly denied that on otheroccasions he had told the employees that Mathews would tell them when tojoin the Union,but after being shown his statement to the contrary,admittedthat he had told them substantially that, and reiterated that his statement wastrue and correct.After denying that he had ever talked to Greenwood all ofthe time heworked there,upon the question of Respondent's counsel, Hopkinsrecalled several conversations with Greenwood and specific details thereof.Without burdening this Report with all of the many examples,Hopkins' testi-mony is such a mass of contradictions,only one version of which could be true,that I find him to be a completely incredible witness.Pruitt's actions after the meeting onApril 14were substantially similar.Hetoo stopped working a number of times during the afternoon,in the presenceof Tipton,to campaign against the Union among the employees.Greenwood,Ross, and A. L. Smith all testified thatPruitt toldthem Mathews would shutdown or sell out before he would let the Union in. All three said that Pruittstopped the chain several times to talk to men and that Tipton observed itwithout comment.Pruitt also told Greenwood that Mathews had given thema raise and that that was all he could afford and would give, and that it wasunion wages.Pruitt complained to Greenwood about the cost of joining andthe dues of the Union.Ross and A.L. Smith testified to substantially the sameconversation with Pruitt as Greenwood.Pruitt talked to Greenwood and A. L.Smith together and asked Smith where he could get another job.Tipton denied that the chain was stopped that day, that Hopkins and Pruittengaged in such conversations,and that he had been instructed to condoneany such activities.He admitted summoning Hopkins and Pruitt to the office 338DECISIONSOF NATIONAL LABOR-RELATIONS BOARDupon Mathews' request, but denied any' knowledge of what Mathews wanted.Mathews denied telling Hopkins and Pruitt that he would shut down ratherthan permit the Union, and denied that he told either of them that he was againstthe Union or suggested that they try to influence the other employees againstthe Union.Mathews' credibility was seriously impeached by direct proof, whichwill be discussed subsequently in connection with the alleged discrimination.Tipton's testimony consisted of a general denial of everything.The GeneralCounsel's witnesses testified in a clear and straightforward manner, and sub-stantially corroborated each other's testimony concerning many of the incidents.The preponderance of credible evidence convinces me and I find that on April14 Hopkins and Pruitt engaged in the above-described conduct in the presence ofRespondent's supervisor.To summarize, the record reveals that two rank-and-file employees after aprivate meeting of some 25 minutes with Respondent's president, an extremelyunusual event noticed by all of the employees, immediately engaged in a seriesof interrogations, threats, and warnings concerning the Union and the comingelection.It further reveals that while doing this they repeatedly stopped workduring the afternoon, thereby making idle the entire crew of one chain, in the,presence of the supervisor who had summoned them to the meeting and withoutany protest upon his part, which was entirely contrary to normal operations.The record also reveals that 3 weeks later, shortly after the election, Respondentadvised the Board that it would sell out or go out of business before it wouldbargain with the Union.These facts establish that Respondent, if it did not specifically authorize theconduct, condoned and acquiesced in it.They further establish that the em-ployees had just cause for believing that Hopkins and l'ruil t were acting forRespondent.The record also reveals that Respondent's supervisors had pre-viously engaged in the same type of conduct It is well established that ac-quiescing in or condoning such conduct by rank-and-file employees places theresponsibility for it upon the employer, particularly where it coincides withconduct engaged in by supervisors'The Supreme Court has determined that rank-and-file employees can be foundto be agents of an employer, where the other employees have just cause to be-lieve that they are acting for the employer.6 For the reasons stated, I findthat Respondent, by the acts of Hopkins and Pruitt on April 14 in interrogatingemployees about their union activities, warning them to refrain from union ac-tivities, threatening them with termination or the closing of the plant if theydid not refrain from union activities, and warning them not to vote for theUnion for their own good, interfered with, restrained, and coerced its employ-ees in the exercise of the rights guaranteed by Section 7 of the Act.C.The discriminatory layoffs, refusals to recall, discharges, and demotion imearnings1.The discriminatory layoffsAs has been found, Respondent on December 14 and 16 laid off all of itsemployees who weremembersof the Union except one. Andrew Smith, theone union member retained, denied his membership to Tipton and Hopkins be-fore the layoff. Although all of the men involuntarily laid off were union members,6 Yale-Filing !SupplyCo., 91 NLRB 1490;Union Twist Drill Company,88 NLRB 1361 ;BibbsMfg.Co., 82 NLRB338;Macon Textiles,Inc,80 NLRB 1525.6InternationalAssociationof Machinistsv.N. L. R. B.,311 U. S. 72. MATHEWS LUMBER COMPANY, INC.339the complaint only alleged that five of them were discriminatorily laid off.Fourof them, A. L. Smith, Daugherty, Lowe, and Ross, were alleged to have beendiscriminatorily laid off from December 14 to January 27, March 8, March 16,and April 3, respectively.The complaint also alleged that Crow was eitherdiscriminatorily discharged or laid off December 14, but there is no evidencein the record to support the allegation of discharge, and accordinglyhe is in-cluded with the other four alleged to have been discriminatorily laid off.He wasnever recalled.The General Counsel conceded the economic necessity for thelayoff, which is undisputed in the record.Respondent contended that senior-ity on the job was not a factor in determining who should be laid off and thatthe decision was based solely upon the employees' ability and versatility asworkmen.This contention is not supported by the record.Lowe and Daugherty were green lumber pilers, and were the oldest nonskilledlaborers on the job.Pruitt had greater seniority,but he was a grader,a skilledoccupation.The General Counsel contended that green lumber pilers wereskilled laborers, but the record does not establish this. It does establish, how-ever, that green lumber pilers were scarce in the lumber industry in California,and that such work required a stronger and harder worker than Respondent'sother laboring jobs, because green lumber weighs about three times as much asdry lumber.The green lumber pilers worked on piecework and averaged sub-stantially higher wages than the other laborers who were not on piecework.A. L. Smithwas a general laborer, occasionally working on piecework in thedry lumber at higher net wages, and frequently working as a laborer at thehourly rates.He was senior in service to all of the unskilled laborers exceptthe four green lumber pilers and his father, who was hired by Respondent atthe same time as A. L.The other two green lumber pilers had voluntarilylaid off before December 14Crow was an equipment operator, a skilled classi-fication, and was senior to one of the equipment operators retained.Ross wasa general laborer and was senior to two of the general laborers retained.Smith,Lowe, and Daugherty had been working for Respondent since 1946,Ross andCrow since 1948.The record reveals that seniority, while not controlling, was probably a fac-tor in determining who should be laid off. It also reveals that even upon thesole basis of ability and versatility, Respondent's choice was discriminatory.The evidence shows that the green lumber pilers, Lowe and Daugherty, were theoldest unskilled laborers,were retained in 1946 to the complete shutdown, wereretained throughout the winterof 1947and 1948, and were retained until thegeneral shutdown in 1948.The only laborer retained longer in1948 was Hopkins,who was kept on an additional week. It was undisputed that both Lowe andDaugherty were excellent workers and that they were fully qualified to per-form the general labor jobs,which were substantially easier than green lumberpiling.It was also undisputed that many of the general laborers,particularlythe older men, were not able to do green lumber piling,at least at a satisfactoryspeed.During November 1949, Thompson called the four green lumber pilerstogether,told them the sawmill was going to shut down shortly, that he wouldhave to lay off some of the crew, and that he wanted to know which of the fourpilers wanted to work through,so he could make his plans for the layoff. Thisof course jibed with the contention that the employees with the most senioritywere retained.Russell and Duckworth told Thompson they-wanted to lay off,and subsequently did so voluntarily.Lowe and Daugherty said they wantedto work through.All four of them corroborated this conversation.Thompsonsubstantially admitted all of it, and said that he told them that as long as therewas other work they could continue on. Yet his only explanation for laying 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff Lowe and Daugherty on December 14 and retaining others of less seniorityand general ability was the rather lame statement that he did not need so manymen-which obviously was no explanation at all.Lowe testified that Respondentnormally kept on the older men.Duckworth,who voluntarily laid off,testifiedthat Thompson told him he could have work at any time as long as Thompsonran the yard.The conversation between Thompson and the four pilers pre-ceded the union activity.Duckworth also said that the green lumber pilersdid the general labor work in the winter when there was no green lumber topile.Daugherty testified that Thompson said that he wanted to know whichof them would work through before he started laying off men who were youngeron the job than they, and that they couldwork through the winter,which wascorroborated by Lowe.During December, Lowe and Daugherty pulled lumberoff the chain,which was general labor work.Even on the sole basis of abilityand versatility,Respondent's choice is unexplainable.Five general laborerswere retained who clearly did not possess the ability and versatility of Daughertyand Lowe. None of them were green lumber pilers, and the record reveals thattwo of them,Andrew Smith and Horner,were too old for such work.Hornerwas a man 77 years old who did general cleanup work and obviously lacked theall-around ability of Daugherty and Lowe.Another of the five retained' hadonly worked in the industry 3 months. The work of any of the five could havebeen done by either Daugherty or Lowe with greater ease than green lumberpiling, and had been done by them in the past,including the last month theyworked. In the face of Daugherty and Lowe's undisputed excellent work, gen-eral ability,and versatility,and the shortage of green lumber pilers, Respondentobviously did not observe its alleged criterion in choosing men to be retained.Thompson emphatically stated that ability and versatility were the only factorsconsidered, but when asked directly why Lowe and Daugherty were laid off,tailed to refer at all to such a test, for obvious reasons.Mathews,who alsocontended that general ability was the only factor considered,under cross-examination admitted that at the representation hearing on February 15 hetestified that the oldest men and the most proficient men were retained,not justthe most proficient.In any event,the undisputed evidence establishes thatunder either criterion,Lowe and Daugherty should have been retained. Re-spondent's antiunion conduct preceding and following this layoff has alreadybeen discussed herein.The preponderance of credible evidence convinces meand I find that Respondent laid off Daugherty and Lowe from December 14, 1949,toMarch 8 and 16, 1950,respectively,because of their union activities,therebydiscriminating against them in regard to their hire and tenure of employment,discouraging membership in the Union,and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed by Section 7 ofthe Act.Substantially the same conclusions are applicable to the layoff of A. L.Smith.He had been employed since 1946 and was senior to all of the unskilled laborersexcept the 4 pilers. It was substantially undisputed that he was an excellentworker and had performed all of the different labor jobs in the yard, includinggreen lumber piling.He was one of the 10 employees retained through the 1947-48winter.Of the 5 unskilled laborers retained,4 had less seniority than he andat least 3 of them, if not all 5,were demonstrated by the record to have less abilityand versatility.Thompson himself testified that A. L. performed all of the jobsin the yard at various times.When asked why he had not retained A. L., Thomp-son replied that he filled A. L.'s job with another man who was retained, whichwas in effect no answer to the question. No proof was offered that the individualsretained possessed greater ability and versatility than A. L., and in fact the MATHEWS LUMBERCOMPANY,INC.341record demonstrates the contrary. I am convinced and find that Respondent dis-criminatorily laid off A. L. Smith from December 14, 1949, to January 27, 1950,thereby interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed by the Act.Ross was a general laborer employed since 1948. It is undisputed in the recordthat he was a good worker. He testified, and it was not denied, that when hewas laid off in 1948, Thompson told him it was because he was the youngest inseniority.Thompson admitted that he had no complaint about Ross' work atthe time of the 1949 layoff. Again, Thompson's only explanation for laying offRoss was because he did not need so many men. Ross was obviously superior in,general ability and versatility to Horner and Salley. Salley had only been on thejob for 3 months.Horner was 77, and unable, according to Thompson's ownadmission, to do many of the laboring jobs. Both Thompson and Hopkins testifiedthat Hart, a tallyman hired for the first time in 1949, did laboring work after thelayoff as there was not much, if any, tallying to be done.As a green hand it isdoubtful if he had Ross' ability to do that work. It is obvious that Ross wouldnot have been laid off based upon Respondent's alleged criterion of ability andversatility.Coupled with the many actions by Respondent establishing its unionanimosity, I am convinced that the real reason for Ross' layoff, as well as thosepreviously discussed, was to discourage and prevent union activity.AccordinglyI find that Respondent discriminatorily laid off Ross from December 14, 1949,to April 3, 1950, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed by the Act.Crow was an equipment operator, a skilled classification, employed by Respond-ent since 1948. It is undisputed in the record that he was an excellent worker.Even Hopkins admitted that he was a very good worker. It is also establishedin the record that skilled workers were retained in times of layoff. This accordswith Respondent's claimed test of ability and versatility, because the skilledworkers could also perform any of the general laboring jobs. Yet five ordinarylaborers were retained and Crow was not. In addition, he was senior in serviceto one of the two equipment drivers retained, who had been employed just thatyear and had no previous experience in the industry. The record also reveals thatCrow was probably a better operator than the other equipment operatoi retained,although junior in service.Thompson told Lowe that Crow was a good man, toldRussell that Crow was one of the best lift operators Respondent had, told Crowhe was a good operator in 1948, and told A. L. Smith that Crow learned fasterand would make a better operator than Pearce, who was his senior on the fob.From the undisputed facts it is obvious that Respondent did not observe itsalleged test in laying off Crow, and for the reasons heretofore mentioned, I amconvinced that the real motivation was to discourage and prevent union activity.Accordingly I find that Respondent discriminatorily laid off Crow on December14, 1949, and has since failed and refused to recall him, thereby interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedby the Act.2.The discriminatory refusals to recallAs previously mentioned, only five of the union members laid off were allegedto have been discriminatorily laid off.However, the complaint also allegedthat Respondent discriminatorily failed and refused to recall five of the otheremployees who had been laid off December 14 and 16. All except Crow, here-tofore found discriminatorily laid off, were subsequently recalled in the springof 1950.Respondent never recalled Tillis,Murdock,McDade, Purdy, and974176-52-vol. 96-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaphalos, all union members., Although Crow was not recalled, it is unneces-sary to consider him,again because I have found that he was discriminatorilylaid off and not recalled.Although Mathews had previously advised the Board that he intended to re-employ only the 4 green lumber pilers and would not need the men he had in1949 because he anticipated contracting for less stumpage than in past years,the record reveals that Respondent during the spring of 1950 hired a crewlarger than it had at the time of the 1949 shutdown. The stumpage ultimately,under contract in 1950 more than doubled the amount predicted by Mathews.Again although Mathews had told Williams that Respondent would be gladto have all of the crew back, Respondent never recalled the 5 above named orCrow, and replaced all of them with new men. In addition, before any negotia-tions for an increase in lumber contracts occurred, Respondent employed anumber of men prior to recalling any of the 4 green lumber pilers.When,questioned about this, Mathews was unable to explain it.Respondent's posi-tion on the general subject of recalling employees after the layoff and theparticular issue of failing to recall the 5 union members developed into amass of inconsistencies.After advising the Union that it intended to disposeof the planer and as a result would not need the laid-off employees, apparentlyin order to avoid including them as employees eligible to vote in an election, itdid not dispose of the planer.A few weeks later, apparently having abandonedthe disposal plans, it advised the Board that it planned to maintain an in-ventory of only 4 million feet of lumber throughout 1950, and accordingly wouldemploy only, its then-employed crew of 10 men and recall only the 4 pilers, againapparently in order to limit the number of employees eligible to voteYetduring January, February, and part of March, it hired a number of employees,none of whom were the 4 pilers, before any increase in its stumpage contractshad been effected.Ultimately its stumpage figure for 1950 was about the sameas usual-more than twice the amount estimated in its letter to the Board.Mathews at first emphatically insisted that former or laid-off employees hadno preference in being recalled, and that Respondent hired whom it pleasedupon reopening for the season. Subsquently, when confronted with his formertestirony'at the representation hearing, he admitted that Respondent gave pref-erence to those previously employed when reopening, called them and tried toget them back, and that he had testified in response to such a question : "Right,we do that, you bet you." The record also shows that Mathews had previouslytoldWilliams that Respondent would be glad to get the old crew back. Thomp-son again attempted to place the determination of who would be employed aftera seasonal shutdown upon the basis of ability and versatility and not seniority.Such a test would of course accord preference to experienced employees whohad rendered good service over new inexperienced applicants.The record re-veals that a substantial number of new men without experience in the industrywere hired in 1950, and that ultimately Respondent replaced each of the fiveunion members not recalled with either less qualified or inexperienced help, com-pletely contrary to its admitted practice of preferring laid-off employees tonew applicants, and its alleged test of ability.Thompson, although urging thatability and versatility were the test, admitted that he had hired a number ofinexperienced men in 1950, while the five men and Crow were not recalled.Ap-parently recognizing some of these inconsistencies, Respondent attempted toexplain its failure to recall the five men by proof that some of them never ap-plied for reemployment and that some were unsatisfactory employees. Onboth counts it failed.With respect to the first, the record is replete withevidence that laid-off employees were not required to apply but were recalled by MATHEWS LUMBER COMPANY, INC.343Respondent and other companies in the industry after seasonal layoffs.Mathews admitted that Respondent,as a matter of practice,called and tried toget back its old employees after a layoff.A number of the'older employees sotestified.Testimony that it was a general custom in the industry to recallemployees after a seasonal shutdown was given by Williams,McDade, aild_Andrew Smith,who had, respectively,20, 32, and 35 years' experience in theindustry.As in the case of the layoffs,I do not believe that the record sup-ports a finding that the order of recalls was based solely upon seniority inservice.However, as between former experienced help and new applicants,it is undisputed that the former was always preferred.Thompson admittedthat as a matter of practice he sent specific persons to notify former employeesto return.In addition to the admissions by Mathews and Thompson, therecord contains other substantial evidence that Respondent recalled its formeremployees after a layoff and did not require them to apply or to contact Respond-ent in order to returntowork.In 1949 Thompson recalled Murdock bysending Duckworth for him, and recalled A. L. Smith,Hopkins, and Lowe bypersonally going to see them. In 1950 Thompson recalled Greenwood by sendingDuckworth for him, Ross by sending Daugherty for him, A. L. Smith by send-ing Hopkins for him, and Johnson by sending Lowe for him.A consideration of the facts developed with respect to each of the five em-ployees reveals Respondent's defense that they were unsatisfactory to be withoutmerit.McDade was employed as the operator of the planing machine, a skilledclassification.He had been in the industry for 32 years,90 percent of whichhe had spent as a planer operator. Purdy, Greenwood,and Rata, superintendentof another company where McDade had worked, all testified that he was anexcellent planer operator.He was hired by Mathews and apparently did nothave too much contact with Thompson.Mathews testified that he and notThompson hired and fired Respondent's planer operators.Itwill be recalledthat both Thompson and Hopkins identified McDade as the man who startedthe union activity.He was never recalled.On February 2, 1950, Respondentemployed a new operator,Penner.This was long before its lumber contractswere increased and therefore contrary to its statements in its letter to the Boardin January.In regard to the employment of Penner,Mathews gave testimonywhich establishes that he testified falsely under oath at the representation hear-ing on February 15, 1950. This was the direct proof impeaching his credibilitypreviously mentioned.DMatbews testified on February 15 that he had tried tolease the planer without success, that Respondent was operating it and wouldcontinue to do so, and that he himself was the only operator and was going tocontinue to operate it through the summer of 1950. Yet at the present hearinghe testified,and it is positively established by Respondent's payroll records, thathe hired Penner on January 30, 1950, to run the planer,and that from and afterFebruary 2, 1950, Penner did operate the planer.This was undisputed in therecord.One of the purposes of a representation hearing, of course, is to deter-mine the appropriate unit and the classifications of employees entitled to vote.When askedabout his former testimony,Mathews admitted that it was correctand that he had so testified.He attempted to explain that he must have testifiedbefore January 30,1950, which is obviously refuted by the official record of theformer hearing.There is no evidence in the record that Penner, a new man, was better qualifiedthan McDade, and there is direct evidence by employees who observed both, thatMcDade was a better operator.In addition,he was a laid-off employee, byRespondent's own admission entitled to preference over a new man.Althoughit has been found that Respondent had a practice of recalling its laid-off em- 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and did not require them to apply, McDade actually applied for reemploy-ment several times in 1950. In the early part of February; he and Purdy 'wenttoRespondent's office to see about returning to work.They saw Mathews'father, who referred them to Bryant, Mathews' brother. They asked Bryantwhen the work would start up and they would be needed, and he told themthat he didn't know, that Mathews had been sick 3 or 4 days and Bryant didn'tknow when he would be back. At this time Respondent had already replacedMcDade with Penner but did not mention this to McDade. McDade subsequentlywent to the office several more times to contact Mathews about returning, butnever got to see him. This was not denied. Neither Mathews nor Thompsoncontended that Penner was a better operator than McDade.Mathews testifiedthat he had once tried to hire Penner before hiring McDade, but was unable tobecause of Penner's health.Under all of the circumstances, bearing in mindRespondent's established activities against the Union, I am convinced and findthat Respondent discriminatorily failed and refused to recall McDade on andafter February 2, 1950, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed by the Act.Before considering the 4 other men not recalled, it may be helpful to outlinebriefly the chronology of Respondent's hiring in 1950.' After the layoff, 10 menremained on the job. On January 23, Respondent recalled Truitt, the nonmem-ber of the Union who had voluntarily laid off December 14; he was an equipmentoperator, hired the year after Crow was employed.On January 27, Respondentrecalled A. L. Smith.On February 2 Respondent hired Penner. On March 8Davis was hired as a laborer and Daugherty was recalled.On March 15 Schrothwas hired as a grader at the same wage as Kaphalos had received, and Duck-worth was recalled.On March 16 Lowe was recalled. On March 20 Ward washired as a laborer and Ray Siler, Roy's brother, was hiredas anequipmentoperator, at the increased wage which exceeded that made by Crow.On March27 Ostrum was hired as a grader, Schroth having lasted only 3 days.On March29 Russell was recalled.On March 31 Graves was hired as a tallyman. On April3,Looper and Aufderheide were hired as laborers and Ross, Russell, Adam,Pruitt, and Holland were recalled. (Although Holland had left Respondent'semploy on October 3, 1949, Respondent had claimed he had been given a leave ofabsence and should be counted as an employee for voting purposes as of March24.)On April 4 Giannopulos was hired as a laborer. On April 6 Pride washired as a laborer.On April 7 Macklin was hired as a laborer and Greenwoodwas recalled.On April 10 Rogers and Wiggins were hired as laborers and John-son was recalled.On April 11 Marter and Riley were hired as laborers. At notime after the layoff did the Union represent a majority of the employees.Theelection was held on April 27.Respondent continued to hire laborers up to thelast date of its records, a week before the hearing.Respondent had urged thatthe March 24 payroll be used to determine eligibility for voting, at which timeonly 5 of the union members were on the job.Returning to a consideration of the remaining four who were not recalled,Purdy worked as a laborer feeding the planer and assisting McDade.He hadbeen hired upon McDade's recommendation,and it was undisputed that he was avery good worker. Thompson described him as a very willing worker. Purdytestified at the representation hearing on February 15, and attended the April 14conference in Mathews' office as the Union's proposed observer at the election.He too applied for reinstatement.Early in February he went with McDade toRespondent's office and asked Bryant Mathews about his job, as McDade testi-fied, and was told to see Mathews. After the conference on April 14 he askedMathews about his job.Mathews told him to see Thompson, who was not there. MATHEWS LUMBER COMPANY, INC.345Purdy saw Tipton and told him he wanted to return to work, but Tipton only saidthat Purdy had to see Thompson. Thompson admitted that he had said inMarch he intended to call Purdy back. Thompson said that the only reason hedid not do so was because Purdy had not asked him for a job. As previouslyfound, Respondent had a practice of calling back its former employees.AlthoughPurdy twice asked for employment he was never recalled. There can be no,question but that he had more ability than most of the new men hired, many ofwhom had no previous experience. Respondent hired its first new laborer onMarch 8, its second on March 20, and at least two on April 3. There was nocontention made that any of them were more able workers than Purdy. Addi-tionally, as a laid-off employee he was entitled to preference over new men.Under all of the circumstances I am convinced and find that Respondent dis-criminatorily refused and failed to recall Purdy, thereby interfering with, re-straining, and coercing its employees in the exercise of the rights guaranteedb, the Act.Tillis worked as a laborer.He normally helped on the planer and ripsaw, andalso pulled lumber from the rough lumber sorting chain.He was described asa good worker by five witnesses, including Thompson.Thompson also admittedthat he had said in March that he intended to recall Tillis but that he had not.He explained that he and Tillis had never made connections, and that when theyfinally did, he had hired someone in Tillis' place.This explanation does nothave merit, because Respondent hired a number of laborers both before and afterthe time referred to by Thompson. Thompson further contended that he hadsent word to Tillis to return through "several of the boys," but when askedspecifically who, said no certain one.This does not jibe with Tillis' testimonynor with Thompson's usual practice, and was uncorroborated by any of theemployees, including Respondent's witnesses.Tillis in fact testified that hewent out to the yard five different times, saw Thompson each time, and wasrejected for various reasons each time.Each occasion was during the periodwhen Respondent was increasing its staff and hiring new men. According toTillis, he saw Thompson twice in January, once in February, once in April, andonce in May. Thompson said that he could not recall if he saw Tillis more thanonce in 1950.Tillis impressed me as a credible witness, and was able to recalldetails of his conversations with Thompson.Tillis said that in April he askedThompson why he hadn't sent Tillis a card or sent one of the men after him,and Thompson replied that he never thought of that. This was not denied byThompson.Yet it is established that his regular practice was to recall men bysending aspecific employee for them.Respondent of course had in its recordsthe addresses of all the employees.Tillis was probably mistaken about the dateof his third visit, because he said ,that he saw new men working then. OnlyPenner had been hired by then, but several more were hired in March. In anyevent, Respondent did not recall Tillis, in accordance with its usual practice,and hired a number of new men with knowledge that Tillis was seekin, to return.Respondent urged as to some of the five who were'not recalled that they had notasked for a job, yet in this instance, where a former good employee contactedItfive times, Respondent did not employ him.Under the circumstances, itseems obvious that Respondent had no intention of recalling Tillis even though asa laid-off employee he was entitled to preference over new applicants. It maybe coincidental, but it seems significant that at no time after the layoff andduring the period when Respondent was recalling some of the union membersand hiring new men, did the number of union members on the job even approacha majority of the employees. I am convinced and find that Respondent discrimi- 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDnatorily failed and refused to recall Tillis, thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed by the Act.Murdock also worked as a laborer,primarily as a cleanup man, and occa-sionally helping to pull lumber from the sorting chains.McDade and Crowboth said that he was a good worker.Thompson said that he didn't recall..Murdock because he,was not a good worker,but then on cross-examination ad-mitted that he stated in Mar& of 1950 that he planned'to recall Murdock.This of course was long after the layoff,and contradicts Thompson's originaltestimony.Murdock contacted Thompson during March and April,and wastold there was no job available.Yet during March and April Respondent hired10 or 11 new men as laborers,and continued hiring during the succeeding months.Thompson also testified that if he knew definitely at the time of the layoff thathe did not want a man back, he would tell him so and it would be the only fairthing to do.Of course Thompson acquired no additional knowledge of Mur-dock's ability or lack thereof while he was laid off.For the reasons previouslydiscussed,I am convinced and find that Respondent discriminatorily failed andrefused to recall Murdock,thereby interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed by the Act.As previously noted, Respondent hired new laborers on March 8, March 20,and April 3Absent discrimination,Purdy, Tillis, and Murdock all would havebeen recalled by April 3.As has been found, Respondent did not base its recalldecisions on seniority in service.Using Respondent's own test of ability andversatility,I believe the record establishes that of these three Purdy would havebeen recalled first, Tillis second,and Murdock third.Purdy was able to assistthe planer operator,and was paid a higher wage than the other two. He wasof course qualified to perform the general labor work.Respondent's statements,as well as the other proof in the record, establish that Tillis was a more ableand versatile worker than Murdock, and hence would have been recalled beforehim.Murdock,while sometimes assisting on .the chain,normally performedwhat was considered to be the least difficult work.Thompson testified that hehired a new cleanup man in April,which also would correspond with the timeof recall allotted to Murdock by the above test.For the reasons stated, I findthat Respondent discriminatorily failed and refused to recall Purdy, Tillis, andMurdock on and after March 8, March 20, and April 3, 1950,respectively.Kaphalos worked as a grader, a skilled occupation.As the lumber is fed ontothe chain,the grader marks the grade, or quality,upon each piece.Each workerin turn pulls off a specific grade, as marked,and stacks it in piles.Gradingrequires good experience and judgment,because the quality of lumber determinesits price range.McDade testified that Kaphalos was a good grader.Kaphalossaid that Thompson had told him that he was o. k. as a grader.Rata said thatKaphalos was a good grader and was employed by Rata's company as its firstgrader after leaving Respondent.Kaphalos had 18 years of experience as agrader.Respondent introduced certain exhibits,consisting of inspection reportsby the Western Pine Association in October and November 1949 of lumber gradedby Kaphalos and Pruitt,apparently to support contention that Kaphalos was nota satisfactory grader. I am unable to perceive in what way these exhibitssustain such a contention.The November report shows a substantial improve-ment by Kaphalos over the October report.Kaphalos testified,and it was notdenied, that Thompson had instructed him to grade 15 or 20 percent of the lumberhigher.Kaphalos also said,and it was undisputed,that the Western PineAssociation inspector had told him that he was o. k. as a grader, and thatalthough he got nervous(presumably during inspection),he knew the lumber allright.Thompson again contradicted himself in this matter.Upon questioning MATHEWS LUMBER COMPANY, INC.347by the General Counsel, he testified that Kaphalos was a good willing worker.Yet later,upon questioning by Respondent's counsel,he said that Kaphalos wasa very poor grader, and that thatwas whyThompson didn't recall him.BecauseKaphalos worked only as a grader,Thompson's first statement cannot be recon-ciled with his second.Kaphalos never contacted Respondent after the layoff,because he had heard that Respondent wouldn't recall the union men. Crow,who also never contacted Respondent,said that he had not done so becauseMathews testified at the representation hearing that he was going to recall onlythe four greet lumber pilers.It has been found that Respondent had a practiceof recalling its laid-off employees,and did not require them to apply before beingrecalled.It is undisputed that Respondent made no effort to recall Kaphalos.On March 20 Respondent hired a new grader. For reasons undisclosed inthe record he stayed only 3 days.On March 27 Respondent hired another newgrader.Under all of the circumstances,for the reasons previously discussed,I am convinced and find thatRespondent discriminatorily failed and refusedto recall Kaphalos on and after March 20, 1950,thereby interfering with,restraining,and coercing its employees in the exercise of the rights guaranteedby the Act.3.The discriminatory dischargesThe complaint further alleged that Respondent discriminatorily dischargedA. L. Smith and Johnson. Smith was discharged April 21, 6 days before theelection.The record reveals that on April 21 Smith was working on the rough lumberchain with Greenwood, Ross, Macklin, Hopkins, and D. A. Pruitt.A brief de-scription of the chain and its operation may help to elucidate the events of thatday.Respondent's sorting chains consist of a wooden platform, several feetabove the ground. In the center of the platform, and slightly above its level,three chain belts run parallel to each other so that on their upper surface, thethree chains are constantly moving toward one end of the platform and carryingthe lumber which is placed crosswise on them at the opposite end.Hopkins fedthe lumber onto the chain from stacks which were piled next to him on the ground.Pruitt, the grader, was up on the platform near the front, or feeding end, andgraded each piece of lumber by marking it as it passed him. The other fourmen had stations further down the platform, and as the particular grade oflumber they were assigned to reached their station, they pulled it off the chainand stacked it alongside the platform in piles.When such a pile reached aspecified height, a carrier machine removed it for shipping or other purposes.Two 3 by 6 pieces of lumber were placed on the ground as a base whenever a newstack of a particular grade of lumber was to be built by the men pulling fromthe chain.The chain operated continuously, as long as lumber was fed onto itand it was not broken. Smith and Greenwood were pulling on one side of theplatform, and Macklin and Ross on the other. It is undisputed that the chainbelts, which consisted of a series of metal links, broke from time to time.Whenthis happened repairs were made at once by the crew.Usually the broken chainwould tangle, unless the power was immediately cut off.Normally some of thecrew would have to get under the platform to disentangle the broken chain. Itwas repaired by inserting a new link in place of the broken one. If there waslumber on the particular broken chain, it had to be moved before the chain couldbe fixed.Two of the men might have to pull each end of the broken chain toprovide slack for the insertion of the new link, and another two hold it at thepoint of the break to insert the link.Once this was accomplished, work resumedas usual. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contended that Smith was fired for not helping to fix the chainApril 21.According to Smith, Greenwood, and Ross, they had beenrunning6/4-inch lumber and Hopkins advised them that they were going to change to4/4-inch lumber shortly.Accordingly they placedsome3 by 6 blocks on theedge of the platform, in anticipation of setting them on theground as the basefor a new pile.However, the 6/4-inch lumber kept coming and these blockswere in the way. At that point the chain broke, for about the third time thatday.Smith, after helping Greenwood remove the lumber from the chain, told himto help the others fix the chain. Smith said that he would in the meantimeremove the blocks which were impeding their work because the 6/4-inch lumberwas still being run on the chain.Thereupon Greenwood went to help fix thechain, and Smith proceeded to remove the blocks.According to Smith, after hehad removed the last block, he went up to the front of the platform. Thompsoncalled him over and asked him what was wrong and if he didn't want to workany more. Smith asked Thompson what he meant, and he said that Smithdidn't do anything any more, that whenever the chain broke he didn't help to fix it.Smith denied this and told Thompson that he had always helped to fix the chainwhen it broke before, whereupon Thompson told Smith to get his time at theoffice.Smith told Thompson to get it, and sat down to wait at the table wherethe men ate.Smith told Ross that he had been fired. In a few minutes Thompsonbrought Smith his final two checks. It was undisputed that Smith previouslyhad helped to fix the chain twice that day, and he testified that hehad neverrefused to help fix it.Greenwood and Ross substantially corroborated the aboveversion of the incident, although neither could hear the conversation betweenThompson and Smith. Greenwoodsaidthat Smith had never refused to fix thechain or do other necessary work. Both Ross and Greenwood said that while thechain was being fixed Smith was pulling the blocks out of the way, and that thiswas necessary in order to continue the work.According to Ross, Smith saidthat he had been fired and didn't know why.Ross said that Smith never refusedto fix the chain, and that Thompson had been standing in the vicinity for 3 or 4minutes while the chain was being fixed and Smith was removing the blocks.Respondent's witnesses, as was so often the case, did not testify consistentlyabout this incident.Thompson said that he was standing near the platformand observed Smith standing on the platform doing nothing while the chainwas broken.Thompson said on direct examination that he called to Smith,whereupon Smith jumped to the ground, and that when Thompson spoke again,Smith got up on the platform, crossed to the other side, and just stood there.Atthat point Thompson summoned Smith and their conversation ensued. Oncross-examination, Thompson said that he was 100 to 125 feet away when befirst observed Smith, that when Smith crossed the chain Thompson wai about20 feet away, and when he first spoke to Smith, was about 16 feet away. Thisobviously conflicts with his direct testimony, and it is not entirely clear justwhat Thompsonclaimshappened.In any event, after summoning Smithto him, Thompson said that he asked Smith what the trouble was, why he wasn'thelping to fix the chain, and if he didn't want to work. Thompson then told Smithto get his time.According to Thompson, Smith never said a word during theentire incident.However, on cross-examination Thompson admitted that hebrought Smith's checks to him, although still insisting that Smith never said aword the whole time.Thompson said that he did not see Smith pull any lumberoff the chain or any blocks off the platform.Although Thompson insisted thathe talked to Smith before and after he crossed the chain, Thompson's testimonyon cross-examination shows that he did not. MATHEWS LUMBER COMPANY,INC.'349Hopkins' testimony concerning this incident was replete with the usual con-tradictions.He testified that Smith was fired because he would not help fix thechain.However, Hopkins then admitted that he was under the platform fixingthe chain and couldn't see Smith from there.He testified that he saw Smithbetween two stacks of lumber doing something,but that he didn't know what,and that the foreman was looking at Smith.He testifiedthathe saw Smithdoing something he shouldn't have donethatday, but when confronted with hiswritten statement,admitted that he had said that he did not see Smith doinganything wrong.He attempted to explain this by sayingthathe had meantSmith wasn't doing anything at all,which was obviously contradictory.Hop-kins admitted that his statement was correct,and that he had said in it thathe did not know why Smith was fired.He also admitted that Smith had helpedto fix the chain that day when it broke previously.Afterthese admissions, hethen repeated that Smith was fired for standing around and doing nothing.Healso insisted that Pruitt helped to fix the chain when Smith was fired,yet Pruittadmitted that he did not.It is obvious that Hopkins was willing to say what-ever he thought most advantageous under the circumstances,but in the processwas unable to avoid serious contradictions.His attitude is illustrated by histestimony that Smith had never given satisfaction in his work since the day hewas hired,which is contrary to the overwhelmingweight ofundisputed evidence,and to the admitted fact that Respondent had employed and recalled Smith forfive successive years.Pruitt, the grader working on the same chain,testified as to what happenedand substantially contradicted both of Respondent's other witnesses.Accord-ing to Pruitt, Smith was fired because he was letting his lumber stack up andwas not pulling it off the chain.Pruitt said that he had noticed this, and thatSmith was just standing there with his arms folded.Pruitt said that he in-tended to censure Smith,but then noticed that both foremen(Thompson andTipton)were observing Smith so Pruitt left it to them and just stood there andwatched.He said that Smith never crossed the platform.Pruitt admittedthat he did not help to fix the chain.He said that subsequently Thompson calledSmith to the table, butPruitt couldnot hear what was said.No one else, in-cluding Tipton,said that Tipton was present at this incident.No one else saidthat Smith was fired because he was letting his lumber stack up on the chain.The apparent inconsistencies in the testimony of Respondent's witnesses lendsupport to Smith's testimony concerning his discharge,corroborated as it wasin the essential elementsby two otheremployees.Greenwoodparticularly im-pressed me as an_honest and reliable witness.While once a member of theUnion,he was no longer in Respondent's employ, was not named in the com-plaint, and had no personal interest in the outcome of the'hearing.It has al-ready been found that Smith was discriminatorily laid off on December 14. Itseems clear that Thompson's threats to Smith upon his return in January werenot idle ones.I am convincedthatRespondent's alleged reasons for discharg-ing Smith were mere pretexts,and that the real reason was his union activity.I find, upon a preponderance of the credible evidence in the whole record, thatRespondent discriminatorily dischargedA. L. Smith on April21, 1950, therebyinterfering with, restraining,and coercing its employees in the exercise of therights guaranteedby the Act.Johnson was dischargedon July 31, 1950.He had been recalled after the lay-off on April 10. Respondent contended that Johnsonquit.The record revealsthat on July 31 Johnson was pulling lumber off the rough sorting chain withAndrew Smith and one or two other employees.According to Johnson, he sawThompson standing at the office door with Bryant Mathews. Shortly thereafter 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson came up to Johnson and accused him of dropping a board onto oneof the stacks in the wrong place. Johnson said that if he had, he wouldstraighten it.Thompson told him,"No, I think that this is all." Johnson thensaid that if that was the way Thompson felt about it, whereupon Thompson saidthat it was and told Johnson to get his time. Johnson filled out his time cardand asked Thompson to get his check.When Thompson refused, Johnsonasked Tipton to do so.Tipton asked Johnson why he was fired. Johnson toldTipton that he didn't know and couldn't understand it, and Tipton replied thathe thought Johnson would be the last one to be fired.While Thompson wastalking to Johnson, Smith got down from the platform and straightened thestack.Itwas undisputed that a board too wide to fit evenly with the edge ofthe stack had been placed on the layer of boards.Johnson testified that hedidn't know whether he or one of the other men had done it.He also said thathe had never been warned about doing this before.It was undisputed that the stacks of lumber had to be kept even. If a boardoverlapped the side edge the load might not fit in the carrier, the carrier mighttip the stock,or the board might get crushed and broken. The record revealedthat a board 10 inches wide would have fit where a board 12 inches wide hadbeen placed.The men had continued to pile lumber and there were severalcourses piled on top of the course which was too wide before Thompson ap-proached Johnson.Andrew Smith,who was working with Johnson,substantially corroboratedhis testimony.,Smith said that there was a 12-inch board on the pile where a10-inch board would have fit better.He also said that he didn't know whetherhe or Johnson had placed it there, that it frequently happened when pulling fast,that it was not serious because they subsequently would correct it, and thathe had never seen anyone discharged for it. It will be recalled that Smith hadworked in the industry for 35 years.Smith said that Thompson came up andasked Johnson why the wrong board was in the course,whereupon Smith gotdown and replaced it with a 10-inch board.Smith said that Thompson thentold Johnson to get his time, and that Johnson asked Thompson to bring itto him. Smith said that Johnson was a good and hard worker,and frankly ad-mitted that Johnson was a better worker than he. In addition McDade, Lowe,Russell, A.L. Smith, and Murdock all testified that Johnson was a good worker.Greenwood said that Johnson worked when pushed,but that he had to be pushed.Thompson admitted that he,had said in March of 1950 that Johnson was agood worker and that he would be recalled when work was available. Ac-cording to Andrew Smith,only he, Thompson,and Johnson could hear theconversation between Thompson and Johnson.Smith said that the nest dayD. A. Pruitt came to him and said Johnson quit.Smith refused to talk toPruitt.Smith said that Pruitt, Hopkins,and Thompson were all claiming thatJohnson quit,although the first two were not close enough to hear what wassaid.Tipton admitted Johnson's request to Tipton to get the check and that hedid so, but denied the balance of the conversation testified to by Johnson.Thompson contended that Johnson quit.Thompson,when asked by Re-spondent's counsel what happened with respect to Johnson on July 31,answered,"That was the day he was-quit work."Thompson said that he saw Johnsondrop a wide board where a narrow one should have been, and that he saidnothing but watched to see if Johnson would correct it, because he had hadtrouble with Johnson doing that before.Thompson said that he had spokento him numerous times about it, but Johnson denied that Thompson or anyonehad ever spoken to him about it before.After Thompson saw Johnson cover MATHEWS LUMBER COMPANY, INC.1351up the overlapping board with more layers of boards, Thompson went up tohim, pointed out what he had done, and asked him why he didn't quit if hecouldn't do it right.Johnson then said that he would quit, and pulled offhis apron and did so. This conversation was denied by Johnson. Thompsonadmitted that Smith replaced the board right after this conversation, but couldnot explain why or how Smith knew the board needed replacing. It is obviousthat Smith heard the conversation, as he testified.Thompson denied thatJohnson asked him to get his check, but admitted that Tipton brought it to him,as Johnson and Tipton both testified.Thompson made no mention of talkingto Bryant Mathews before the incident as claimed by Johnson.Bryant Mathews said that Thompson came in the office and told him Johnsonhad misplaced a board and that Thompson was going to give Johnson a chanceto correct it before saying anything.According to Mathews, Thompson did soby staying in the office for awhile.Mathews said that it was customary forThompson to discuss such things with him.While it seems unusual for a super-intendent admittedly in charge of hiring and firing to discuss such a minormatter with the assistant manager in charge of the office, and Thomson madeno mention of it in his testimony, it is of course undisputed in the record.D. A. Pruitt, Respondent's witness, testified that he saw Thompson call Johnsonoff the chain, but did not hear the conversation. After Johnson returned, Pruitt.asked him what was wrong, and Johnson said that Thompson had fired him.According to Pruitt, he in effect told Johnson that he had warned him that itmight happen, because of his careless manner of stacking lumber.Pruitt didnot deny Smith's testimony that Pruitt claimed the next day that Johnsonhad quit.Thompson did not impress me as a credible witness. As previously noted, hiscredibility was impeached by several contradictions in his testimony.He also.contradicted himself with respect to Johnson.He testified that Johnson wasnot a good worker, and that he knew this in March of 1950. However, he then ad-mitted that in March, before Johnson had been recalled, he had stated that John-son was a good worker and that he intended to recall him. Respondent's effortsto establish, contrary to considerable substantial evidence, that Johnson wasa poor worker seem inconsistent with its position that Johnson had quit.Mur-dock testified that in 1949 Thompson asked Johnson to show the new men howto place the different grades of lumber.Thompson didYnot deny this.Forreasons unexplained, Thompson made no mention of his visit to the office andhis discussion with Bryant Mathews before the incident with Johnson, althoughJohnson had testified that he saw them together before Thompson fired him.Thompson said that he continued watching Johnson after he dropped the boarduntil he went up and spoke to him, contrary to Mathew's statement. Thompsonadmitted on cross-examination that he did not normally refer to a man's quittingby saying. "That was the day he was-quit." Pruitt, Respondent's witness, 'admitted that immediately after the incident Johnson said that lie had been firedby Thompson.Neither Pruitt nor Hopkins denied Smith's testimony that thenext day they were claiming that Johnson quit, although it is undisputed thatneither of them could have heard the conversation.Pruitt's testimony indi-cated that he had no doubt that Johnson was fired and had warned him previ-ously that he might be.The preponderance of credible evidence convinces methat Johnson was fired and did not quit.Having determined that Johnson was discharged it becomes essential to decidethe motivation.Respondent was apparently blowing hot and cold. Althoughcontending that Johnson had quit, it attempted to prove that he was a poorworker, had been warned before, and was guilty of misconduct apparently justi- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDTying a discharge, even if he had quit. This very inconsistency of course weakensRespondent's position. It has been found from substantial evidence that John-son was a good worker, and Thompson so admitted, albeit reluctantly. AndrewSmith, who impressed me as an honest and sincere witness, said that he didnot even know who misplaced the board. Johnson said the same thing. Smithalso said that it happened frequently, was easily corrected, and had never beenthe cause for a discharge. Johnson denied that he had ever been warned aboutmisplacing boards, and I credit his testimony.Based upon the undisputedphysical facts, it would seem quite possible to honestly mistake a 10-inch spacefor a 12-inch space, or a 10-inch board for a 12-inch board. To discharge a personfor such a mistake, without any previous warning and after admittedly goodwork, would seem to be an unusually severe penalty. Johnson's testimony iscorroborated by the undenied testimony that Thompson had him teach new menhow to place boards. If Johnson habitually piled boards in a slipshod manner,Thompson would hardly select him to instructnew men.With the exception ofAndrew Smith, Respondent knew all of its employees who had joined the Union,including Johnson. In view of all the circumstances, and particularly Respon-dent's series of antiunion activities, I am convinced and find that the real reasonfor Johnson's discharge was his union activity, and not his alleged misconduct,and therefore that Respondent discriminatorily discharged Johnson on July 31,1950, thereby interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed by the Act.4.The alleged discriminatory demotionThe complaint also alleged that Respondent discriminatorily demoted andreduced the earnings of A. L. Smith from January 27, 1950, the date of his recall,to April 21, 1950, the date of his discharge. In support of this allegation, theGeneral Counsel offered certain evidence that A. L. had done piecework duringpart of 1949 and in previous years. This type of work consisted of buildingloads, filling orders, and work,of a similar nature, including green lumber piling.It was undisputed that piecework resulted in higher net pay than straight hourlywages, about 40 percent on the average. After A. L.'s recall in 1950 until hisdischarge, he was employed at straight labor at the regular hourly rate. Therecord, however, does not sustain the contention of demotion. It is true thatduring 1949, and in other years, A. L. had done piecework upon occasion.How-ever, in 1949, the record of A. L.'s earnings, as stipulated by the parties, indicatesthat he received the regular hourly rate as a laborer up to at least April 16, anddid no piecework before then. A. L.'s wages from January 27 to April 21, 1950,were also at the regular hourly rate, exceeding his earnings in 1949 because ofthe wage increase. There is nothing in the record to indicate that he was givenany different employment than during the same period in 1949, or that he mightnot have received piecework after the date of his discharge if he had not been,discharged.Coincidentally, his piecework in 1949 began at almost the sametime of the year as his discharge in 1950. I do not believe that the recordsupports nor that the General Counsel has sustained the burden of proof, thatRespondent discriminatorily demoted A. L. during his 1950 employment, andaccordingly will recommend that this allegation of the complaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section II, above, occurring in connec-tion with the operations of Respondent described in Section I, above, have a MATHEWS LUMBER COMPANY, INC.353close, intimate, and substantial relation to trade, traf ic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that Respondent discriminatorily laid off A. L. Smith,Daugherty, Lowe, and Ross from December 14, 1949, to January 27, March 8,March 16, and April 3, 1950, respectively. I shall therefore recommend thatRespondent make each of them whole for any loss of pay he may have sufferedby reason of such discrimination, by payment to each of a sum of money equal tothat which he normally would have earned as wages during the period of hislayoff, less his net earnings' during said period.The back pay shall be computedin the manner established by the Board, and Respondent upon request shall makeavailable to the Board payroll and other records to facilitate the checking of theamount due.'It has been found that Respondent discriminatorily failed and refused to recallMcDade, Purdy, Kaphalos, Tillis, and Murdock on and after February 2, March 8,March 20, and April 3, 1950, respectively. It has also been found that Respondentdiscriminatorily laid off Crow on December 14, 1949, and discriminatorily dis-charged A. L. Smith and Johnson on April 21 and July 31, 1950, respectively. Ishall therefore recommend that Respondent offer to each of them immediate andfull reinstatement to his former or substantially equivalent position,' withoutprejudice to his seniority or other rights and privileges, and make each of themwhole for any loss of pay he may have suffered by reason of such discrimination,by payment to each of a sum of money equal to that which he normally wouldhave earned as wages from the date of the discriminatory failure to recall, layoff,or discharge, as the case may be, to the date of the offer of reinstatement, less hisnet earnings '0 during such period.Back pay shall be computed, and recordsmade available, as above provided."The character and scope of the unfair labor practices committed by Respond-ent indicate an intent to defeat self-organization of its employees. I shalltherefore recommend that Respondent cease and desist from in any manner inter-fering with, restraining, or coercing its employees in the exercise of the rightsguaranteed by the Act'zUpon the basis of the above findings of fact and upon the entire record in thecase I make the following:CONCLUSIONS OF LAw1.Respondent is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.-7 Crossett Lumber Co.,8 NLRB 440, 497-98.8P. W. Woolworth Company,90 NLRB 289.9 The Chase National Bank of the City of New York, San Juan, PuertoRico,Branch,65NLRB 827.10 See footnote7, supra.u See footnote8, supra.12May Department Store8 v. N. L. R. B.,326 U. S. 376. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of theemployees listed above in "The remedy" section, Respondent has engaged andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent has not engaged in the unfair labor practice, as alleged in thecomplaint, of discriminatorily demoting and reducing the earnings of A. L.Smith.[Recommended Order omitted from publication in this volume.]KENNEDY BROADCASTING CO.;1CHARLES E. SALIK; DON LEE BROAD-CASTING SYSTEM;SAN DIEGO BROADCASTING CO. STUDEBAKER BROAD-CASTINGCo.andNATIONAL ASSOCIATION OF BROADCAST ENGINEERSAND TECHNICIANS, CIO, PETITIONER.CasesNos. 21-RC-1927,21-RC-19,28, 21-RC-1933, 21-RC-1934, and 21-RC-1935. Sep-tember 24,1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Arthur Hai ley,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.3IThe name of the Employer, formerly Jack Gross Broadcasting Co., Inc., appears asamended at the hearing.2The hearing officer referred to the Board the Petitioner's motion made at the end ofthe hearing to set aside the order of consolidation on the ground that it would delay theselection of a bargaining representative in those cases having no issues. Setting asidethe order of consolidation at the end of the hearing would have resulted in no materialexpedition in the handling of these cases.Accordingly, the motion is hereby denied.3 Each of the Employers herein operates a radio station at San Diego, California.TheKennedy Broadcasting Co., the Employer in Case No. 21-RC-1927, also operates a tele-vision station located at San Diego.96 NLRB No. 51.